DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 04/25/2022 are entered.
Claims 1-4, 7-10 and 14 are presented.
Allowable Subject Matter
Claims 1-4, 7-10 and 14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of reevaluations of the claims in light of amendments introduced, updated searches, and Applicant’s arguments presented in Remarks dated 04/25/2022, specifically pages 8 through 9, pertaining the amended claims 1, 7 and 14.  The arguments on the amended language are deemed persuasive.  As such, the claims as presented per record are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Reference(s) considered relevant to the invention but not deemed as disclosing the claimed subject matter include(s):
Lu et al. (US 2019/0147305) - The present disclosure is directed toward systems, methods, and non-transitory computer readable media that automatically select an image from a plurality of images based on the multi-context aware rating of the image. In particular, systems described herein can generate a plurality of probability context scores for an image. Moreover, the disclosed systems can generate a plurality of context-specific scores for an image. Utilizing each of the probability context scores and each of the corresponding context-specific scores for an image, the disclosed systems can generate a multi-context aware rating for the image. Thereafter, the disclosed systems can select an image from the plurality of images with the highest multi-context aware rating for delivery to the user. The disclosed system can utilize one or more neural networks to both generate the probability context scores for an image and to generate the context-specific scores for an image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645